 
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


LARWENCE C. MYNSBERGE

               Plaintiff,

v.                                                            CASE NO.

UNITED STATES OFFICE OF PERSONNEL
MANAGEMENT,

               Defendant.


                                          COMPLAINT


       Plaintiff, Lawrence C. Mynsberge, by his attorneys Dempsey Law Firm, LLP, states the

following as its complaint against the Defendant named above.

                                       INTRODUCTION

       1.      The Federal Employees Health Benefits Program (“FEHBP”) provides health

insurance to about 8 million federal employees, retirees, and their families. Participants choose a

private health insurance plan from competing private insurers, and the costs of the coverage are

shared by employees and the government. The majority of employees and retirees select a plan

offered by the Blue Cross Blue Shield Association, known as the federal Blue Cross Blue Shield

Service Benefit Plan (the "Federal Blue Cross Plan").

       2.      All FEHBP plans are required to comply with the Paul Wellstone and Pete Domenici

Mental Health Parity and Addiction Equity Act of 2008 (the "MHP AEA"), a law that prohibits

discrimination against behavioral health conditions and substance use disorders.




{07435641.DOCX.1}                                  



             Case 1:18-cv-02038 Filed 12/31/18 Page 1 of 7 Document 1
 
          3.    The disease of depression affects more than 16.1 million Americans. There is no

reason whatsoever to believe that federal employees and retirees and their families are categorically

spared by the disease, or visited by its ravages any less frequently.

          4.    Untreated and inadequately treated depression is a significant driver of healthcare

costs, and every dollar spent properly treating depression returns health care cost savings many

times the amount spent on treatment.

          5.    For many with this disease, inpatient treatment is a vitally important part of the

continuum of care, and without this setting many patients would have no realistic chance at

sustained recovery. A handful of these patients have medical complications that require inpatient

addiction treatment in a hospital, but most patients do not require a hospital, and even those who do

often quickly become stable and therefore no longer need a hospital. Instead, for the overwhelming

majority of patients who need inpatient care, the most appropriate treatment is an inpatient non-

hospital setting (a setting that is sometimes referred as residential treatment center).

          6.    The Federal Blue Cross Plan mostly excludes coverage for inpatient non-hospital

addiction treatment. However, the Federal Blue Cross Plan explicitly states it “will provide benefits

for covered mental health and substance abuse services, other than room and board and inpatient

physician care, at the level that we would have paid if they had been provided on an outpatient

basis.”

          7.    The Federal Blue Cross Plan has used this partial exclusion to deny coverage for

inpatient non-hospital rehabilitation that was desperately needed for the daughter of Plaintiff, Jane

Mynsberge (a pseudonym, “Jane”). Jane stood to lose her life if she did not immediately receive the

treatment she needed.


                                         {07435641.DOCX.1}



               Case 1:18-cv-02038 Filed 12/31/18 Page 2 of 7 Document 1
 




                                                PARTIES

        8.      Plaintiff, Lawrence Mynsberge (“Mynsberge”) is a Wisconsin adult resident who

resides at 1945 Seville Road in Mosinee, County of Marathon, Wisconsin.

        9.       Defendant, United States Office of Personnel Management (hereinafter “OPM”) is

a government agency with an address at 1900 East Street NW, Washington, DC 20415-3610.

        10.     Mynsberge is an employee of the Internal Revenue Service and has been so for __

years. This case involves an unlawful denial of benefits that should be available to Mynsberge under

his Federal Blue Cross Plan.

        11.     OPM is a proper defendant in this case pursuant to 5 U.S.C. § 890.107(c), which

provides that “a legal action to review final action by OPM involving [a] denial of health benefits

must be brought against OPM and not against the carrier or carrier subcontractors.”

                                            JURISDICTION

        12.      This court has original jurisdiction pursuant to 5 U.S.C. § 8912 (jurisdiction over

civil actions involving FEHBP), 28 U.S.C. §§ 1331 (federal question jurisdiction) and 1346 (claims

against United States), and 5 U.S.C. §§ 704 and 706 (Administrative Procedures Act).

        13.     This Court has authority to issue declaratory relief pursuant to 28 U.S.C. §§ 2201 and

2202.

                                                 VENUE

        14.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b)(2) because some

of the events giving rise to Plaintiff’s claims occurred in this District.


                                         {07435641.DOCX.1}



              Case 1:18-cv-02038 Filed 12/31/18 Page 3 of 7 Document 1
 




                                               FACTS

        15.     Jane suffers from depression and other disorders. Due to worsening condition, it

became necessary for Jane to seek more comprehensive care.

        16.     Due to the deteriorating condition of Jane and to save her life was admitted to

Rogers Memorial Behavioral Health Hospital (“Rogers”).

        17.     Jane was ordered into the program by a psychiatrist at the North Central Health Care

facility as terms of release from her inpatient hospitalization program.

        18.     While inpatient care at a residential treatment center is not fully covered, the express

terms of the Federal Blue Cross Plan explicitly states it “will provide benefits for covered mental

health and substance abuse services, other than room and board and inpatient physician care, at the

level that we would have paid if they had been provided on an outpatient basis.”

        19.     Jane received care from May 6, 2015 – July 10, 2015, or sixty-six days. These days

were assigned claims numbers 15243D03879XA, 15243D038190XB, and 15243D013320XA (the

“Claims”).

        20.     Mynsberge was required to pay, out of pocket, the entire cost of care for Jane: sixty

two thousand nine hundred twenty and zero/100ths dollars ($62,920.00).

        21.     Starting July 11, 2015, Jane began intensive outpatient service (“IOP”) with Rogers.

        22.     The Federal Blue Cross Plan provided an allowance of four hundred thirty two and

zero/100ths dollars ($432.00) per day for the IOP services.




                                        {07435641.DOCX.1}



              Case 1:18-cv-02038 Filed 12/31/18 Page 4 of 7 Document 1
 
        23.      Accordingly, OPM and the Federal Blue Cross Plan were well aware of the “level

that [it] would have paid if [the services] had been provided on an outpatient basis.”

        24.      Upon information and belief, the IOP services were the result of a negotiated rate

between Rogers and the Federal Blue Cross Plan.

        25.      Despite the clear language of the Federal Blue Cross Plan and despite the known rate

for IOP services, the Federal Blue Cross Plan has refused to pay the amount it would have paid had

the services been provided on an outpatient basis.

        26.      The exclusions cited by OPM render this coverage illusory.

        27.      Mynsberge fully complied with the administrative remedies available to him.

        28.      A final administrative review letter was issued on or about November 27, 2017, and

this suit is brought timely thereafter.

        29.      Mynsberge has been forced to retain the services of the undersigned counsel for

purposes of bringing this action and is obligated to pay reasonable attorneys’ fees and costs thereon.

        30.      This lawsuit seeks damages, or an order compelling payment by the Federal Blue

Cross Plan, in the amount of twenty eight thousand five hundred twelve and zero/100ths dollars

($28,512.00), exclusive of interest and costs. Said amount is the IOP rate of services multiplied by

the number of days of service.

        31.      This lawsuit does not seek payment of benefits that are clearly excluded by the

language of the Federal Blue Cross Plan.

                                            CLAIM ONE:
                                           Declaratory Judgment

        32.      Mynsberge restates the allegations of paragraphs 1 through 29 above, as if set forth

fully herein.

                                          {07435641.DOCX.1}



                Case 1:18-cv-02038 Filed 12/31/18 Page 5 of 7 Document 1
 
       33.     This is an action for declaratory judgment.

       34.     Mynsberge contends that OPM did not comply with the plain language of the

Federal Blue Cross Plan which states:

                   we will provide benefits for covered mental health and
                   substance abuse services, other than room and board and
                   inpatient physician care, at the level that we would have
                   paid if they had been provided on an outpatient basis.

(emphasis and bold added).

       35.     Mynsberge is in doubt as to his rights under the plain terms and conditions of the

Federal Blue Cross Plan and, due to OPM’s unrelenting position, a bona fide disputed between

OPM and Mynsberge exists.

       36.     The Court is requested to declare the rights and obligations as they exist between

OPM and Mynsberge pursuant to 28 USC §§ 2201 and 2202.

       WHEREFORE, Mynsberge demands judgment as follows:

       A.      The Court take jurisdiction over this matter for purposes of rendering a declaratory

decree directing OPM to cause the Federal Blue Cross Plan to pay as they are obligated to under the

terms and conditions of their policy;

       B.      That OPM reverse its prior denial under the Federal Blue Cross Plan;

       C.      For the costs, disbursements and attorneys’ fees incurred in prosecuting this action

       D.      For such all further relief as this Court deems just and proper.

               Dated at Oshkosh, Wisconsin this 31ST day of December, 2018.


                                               DEMPSEY LAW FIRM, LLP
                                               Attorneys for Plaintiff

                                               By: s/ Heath G. Mynsberge                       _
                                                    Heath G. Mynsberge
                                        {07435641.DOCX.1}



              Case 1:18-cv-02038 Filed 12/31/18 Page 6 of 7 Document 1
 
                                             State Bar No. 1079827
ADDRESS:
210 North Main Street
P. O. Box 886
Oshkosh, Wisconsin 54903-0886
Telephone: (920) 235-7300
Facsimile: (920) 235-2011
Email: cjh@dempseylaw.com




                                 {07435641.DOCX.1}



              Case 1:18-cv-02038 Filed 12/31/18 Page 7 of 7 Document 1
